Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over NIshidoo (20160315134).



    PNG
    media_image1.png
    850
    602
    media_image1.png
    Greyscale


a display area (display region, 231) and a non-display area (see the peripheral area surrounding 231, in fig. 21a, which house peripheral circuit 251) surrounding the display area, 
wherein the display area includes a substrate (111), a first insulating layer (119), a first gate layer (par. 272 teaches a double gate structure and thus, there will be two gate layers), a second insulating layer (120), and a second gate layer (par. 272 teaches a double gate structure and thus, there will be two gate layers); 
wherein the non-display area includes an integrated circuit area (peripheral circuit, 251)), and a thickness of the second insulating layer gradually decreases from a vicinity of the integrated circuit area toward a direction away from the integrated circuit area (as can be seen in the figure above, sealing layer 120 thickness is greater in peripheral circuit area 251 than the sealing layer 120 thickness in display region 231).  
Please note that multiple embodiments of prior art are used above. It would have been obvious to a PHOSITA, at the time said invention was made to utilize these embodiments in combination since are related to similar fields of endeavor.
Regarding claim 2, NIshido teaches an display device according to claim 1, wherein the display area is divided into N-numbered sub-display areas arranged side by side, and the N- numbered sub-display areas are arranged in order from the vicinity of the integrated circuit area toward the direction away from the integrated circuit area (fig. 23A shows sub pixels having different colors being emitted).  


Allowable Subject Matter
Claims 6-10 allowed.

Claims 3-5 (please see dependents) objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALEB E HENRY/Primary Examiner, Art Unit 2894